    Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 1 of 32 PageID #:243




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CCC INFORMATION SERVICES INC.,                     )
                                                    )
                                      Plaintiff,    )     Case No. 1:18-cv-07246
        v.                                          )
                                                    )     JURY TRIAL DEMANDED
 TRACTABLE INC.,                                    )
                                                    )
                                   Defendant.       )

                               FIRST AMENDED COMPLAINT

       CCC Information Services Inc. (“CCC” or “Plaintiff”), by and through its attorneys, and

as for its First Amended Complaint against Tractable Inc. (“Tractable” or “Defendant”) alleges

as follows:

                                  NATURE OF THE ACTION

       1.      Using a series of aliases and fake names, Tractable fraudulently gained access to

CCC’s proprietary platform, including CCC ONE® Appraisal Platform and CCC ONE®

Estimating (collectively, “CCC ONE”), and used that fraudulently-obtained access to analyze

and probe CCC ONE, eventually representing to potential customers that it had the ability to

integrate with CCC ONE. CCC brings this action to obtain redress for Tractable’s fraudulent

and illegal misappropriation of CCC’s proprietary and confidential information.

       2.      CCC provides technology solutions for the automotive insurance and collision

repair industries. CCC’s proprietary CCC ONE platform connects a large network of insurance

companies, independent appraisers, and repair facilities to provide them with a seamlessly

integrated way to, among other things, generate and communicate vehicle damage estimates.

The CCC ONE platform contains a confidential database of information regarding repair part

prices, repair labor times and refinish times with data going back to the 1970’s. It is one of the



                                           Page 1 of 32
    Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 2 of 32 PageID #:244




cornerstones of CCC’s business and is valued at well in excess of hundreds of millions of

dollars.

           3.   CCC offers licenses to independent appraisers that work with insurance

companies to assist them with vehicle damage estimates. Independent appraisers are similar to

independent contractors. An insurance company will typically utilize them when it does not

have in-house appraisers available to assess the damage to a vehicle.

           4.   Independent appraiser licenses provide for services to the licensee’s clients—such

as insurance companies, repair facilities and leasing companies—for the evaluation, processing

and settling of vehicle damage claims. claims.

           5.   On or about August 23, 2017, an individual holding himself out to be an

independent appraiser working for “JA Appraisal” gained access as an independent appraiser to

use CCC ONE. “JA Appraisal,” however, turned out to be a fictitious company that was used as

a front for Tractable, a startup technology company that purports to use artificial intelligence

(“AI”) to produce real-time cost estimates of accident repair based on pictures of vehicle

damage.

           6.   In addition to identifying itself as “JA Appraisal”—an entity that does not and has

never existed—Tractable employed a litany of deceptive and clandestine tactics to gain and keep

access to CCC ONE, including fake physical addresses, deceptive email addresses, phone

numbers, and individual names.

           7.   Tractable likewise misrepresented to CCC the intended use for which Tractable

sought access to CCC ONE.

           8.   Over the course of fourteen months and before CCC discovered Tractable’s fraud,

Tractable used the fraudulently-obtained access to prepare more than 2100 workfiles in the form




                                           Page 2 of 32
    Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 3 of 32 PageID #:245




of CCC-computed estimates and to otherwise probe CCC ONE in a concerted effort to discern

CCC’s proprietary data, algorithms, and other information to achieve Tractable’s own business

ends.

          9.   By this action, CCC seeks damages and other relief, including attorneys’ fees and

costs that it has incurred as a result of Tractable’s fraud and related misconduct.

                                 JURISDICTION AND VENUE

        10.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because the claims asserted in the Complaint present federal questions under the

Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030, the Defend Trade Secrets Act

(“DTSA”), 18 U.S.C. § 1836 and the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a). This Court

has supplemental jurisdiction over CCC’s state and common law claims pursuant to 28 U.S.C.

§ 1367.

        11.    This Court has personal jurisdiction over Tractable because Tractable targeted its

conduct at CCC and, on information and belief, Tractable knew CCC was located in Illinois.

        12.    Venue is proper in this district pursuant to 28 U.S.C § 1391(b)(2) because the acts

and damages that give rise to these claims occurred in this District and because Tractable either

conducted or conducts business within this District.

                                             PARTIES

        13.    CCC is a Delaware corporation with its principal place of business in Chicago,

Illinois.

        14.    Tractable is a Delaware corporation with a registered office in San Francisco,

California and its principal place of business in London, United Kingdom.

                                  GENERAL ALLEGATIONS

                                    The CCC ONE Platform


                                            Page 3 of 32
    Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 4 of 32 PageID #:246




         15.   CCC provides cloud, mobile, telematics, artificial intelligence technologies and

apps for the automotive, insurance and collision repair industries. CCC’s solutions are delivered

through the CCC ONE Platform, which connects a network of insurance companies, repair

facilities, original equipment manufacturers, parts suppliers and third-party data and service

providers.

         16.   As pertinent to this dispute, CCC provides CCC ONE to three types of customers:

vehicle repair facilities, insurers, and independent appraisers. Repair facilities use CCC ONE to

generate estimates of the cost to repair damaged vehicles, often to communicate with insurers,

and/or to perform other shop management activity such as ordering parts or assigning labor.

Insurers and independent appraisers use CCC ONE exclusively to generate estimates for

insurance companies in relation to vehicle damage claims.

         17.   After CCC ONE computes and generates a vehicle damage estimate, the estimate

and other data can be seamlessly and immediately communicated to insurers. The integration of

CCC ONE with repair shops and insurers reduces insurance cycle times, saving insurers time and

money.

         18.   The proprietary CCC ONE platform is the cornerstone of CCC’s business and, as

such, its data and algorithms are highly confidential. CCC ONE contains a wealth of data,

including (as relevant here) prices of replacement parts, hours of labor to replace/repair parts,

and vehicle refinish time (e.g., painting). Much of this data is derived from relationships with

third-party sources that CCC has cultivated over decades as well as highly proprietary algorithms

and calculations. CCC has over several decades refined and honed proprietary alogorithms

unique to CCC’s brand for determining domain specific computations for costing paint, refinish,

materials, and labor. The CCC ONE platform was created and is maintained for the benefit of




                                            Page 4 of 32
    Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 5 of 32 PageID #:247




CCC. The value of the integrated CCC ONE platform is well in excess of hundreds of millions

of dollars.

        19.    Because of the highly proprietary nature and the resources it took CCC to develop

the CCC ONE platform, CCC employs multiple layers of security and/or other protection at all

logical and physical tiers of the application, including, but not limited to, encryption at rest,

encryption over the wire, session-based architecture, role- and permission-based authorization,

data expiration mechanisms, authentication, and extensive tracing and logging infrastructure.

        20.    CCC’s license agreements with independent appraisers are designed to restrict the

use of applicable programs and services in the CCC ONE platform and to maintain the highly

confidential and proprietary nature of those programs and services. For example:

               a.      The license CCC grants to an independent appraiser is limited,

        nonexclusive, nontransferable, nonassignable and revocable;

               b.      Only one person at one location on one computer can access a particular

        program, unless that program is licensed for additional users;

               c.      In the case of certain services, CCC provides a confidential password and

        login credential to each user authorized by the independent appraiser, which may not be

        transferred to any other individual or entity; and

               d.      The independent appraiser acknowledges and agrees, in part, that it may

        not:

                       i.      Copy, translate, port, modify, or make derivative works of the

               programs and/or services;

                       ii.     Electronically transmit the programs and/or services from one

               computer to another over a network, including the Internet;




                                             Page 5 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 6 of 32 PageID #:248




                      iii.   Provide access to or use the programs and/or services in a manner

              not expressly authorized by the agreement;

                      iv.    Derive or attempt to derive the source code, source files or

              structure of all or any portion of the programs and/or services by reverse

              engineering, disassembly, decompilation or any other means; and

                      v.     Use the programs and/or services and documentation for the

              benefit of any entity other than the independent appraiser except to provide claims

              services.

       21.    CCC is the owner of the CCC® and CCC ONE® marks and the following U.S.

Federal Registrations (the “CCC Registrations”):

              a.      No. 2,013,714 for the CCC® Mark in Classes 36 and 38 (incontestable).

              b.      No. 4,588,425 for the CCC® Mark in Class 42.

              c.      No. 4,478,633 for the CCC ONE® Mark in Class 9.

              d.      No. 4,527,798 for the CCC ONE® Mark in Class 42.

              e.      No. 3,664,638 for the CCC ONE® Mark in Class 36 (incontestable).

              f.      No. 3,706,398 for the CCC ONE® Mark in Class 36 (incontestable).

       22.    CCC has attained strong name recognition and goodwill in the CCC® and CCC

ONE® marks in the vehicle repair and insurance industries.

       23.    Estimates communicated through the CCC ONE platform to insurers identify

CCC and CCC ONE as the sources of the information and data contained in the estimates.

       24.    When deciding whether to provide CCC ONE to a potential customer and the

terms of any agreement, CCC relies on information that the potential customer provides,

including, but not limited to, the customer’s identity and intended use of CCC ONE. For



                                          Page 6 of 32
    Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 7 of 32 PageID #:249




example, CCC would not offer an independent appraiser license to an individual or entity that

planned to use the license for a purpose other than the license’s intended purpose. CCC certainly

would not provide CCC ONE to companies or individuals who intended to use CCC ONE to

capture CCC’s proprietary data, algorithms and other information.

       25.     CCC provides the services of a network by connecting parties for the purpose of

sharing data. An entity that masquerades and misrepresents its identity while using CCC’s

services harms the integrity of the network and other users of the network.

       26.     CCC relies, at least in part, on a potential customer’s representation that it is in

fact a bona fide independent appraiser before and as part of granting that customer a license to

CCC ONE.

       27.     When deciding whether to provide CCC ONE to a potential customer and the

terms of any agreement, CCC relies on that potential customer’s intended use of CCC ONE. For

example, CCC typically inquires as to whether a potential customer is a repair facility, insurer or

independent appraiser. Only after the customer identifies as one of these three types and conveys

the manner in which it intends to use CCC ONE is CCC able to identify the appropriate license

to offer to that customer.

       28.     CCC relies, at least in part, on a potential customer identifying itself as an

independent appraiser to determine that customer’s intended use of CCC ONE.

       29.     CCC does not provide access or authorization to its software or databases to those

whose identity and intended use are not known to CCC.

                             “JA Appraisal” Gains Access To CCC ONE
                                      Under False Pretenses




                                            Page 7 of 32
    Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 8 of 32 PageID #:250




       30.     On or about August 23, 2017, an individual holding himself out as “Jason Chen”

contacted CCC. He purported to be a representative of “JA Appraisal” and stated that “JA

Appraisal” was an independent appraiser.

       31.     The individual purporting to be “Jason Chen” concealed and did not otherwise

disclose that he was in any way affiliated with Tractable.

       32.     On or about August 23, 2017, “JA Appraisal” obtained an independent appraiser

license to use CCC ONE. The license granted one user from “JA Appraisal” the right to use

CCC ONE to generate estimates for vehicle repairs.

       33.     In granting “JA Appraisal” access to CCC ONE, CCC relied on statements made

by the individual purporting to be “Jason Chen,”including that he was affiliated with “JA

Appraisal” and that “JA Appraisal” was an independent appraiser.

       34.     Tractable was not a party to the independent appraiser license between CCC and

“JA Appraisal.” Tractable has never been a party to any agreement with CCC. CCC has never

authorized Tractable to use the CCC ONE platform or use the CCC ONE marks.

       35.     The license obtained by “JA Appraisal” is conditioned on the independent

appraiser working on an assignment related to an insurance claim for the purpose of generating

an estimate of vehicle damage. This limitation is an essential element of a legitimate license

agreement for CCC ONE, which expressly prohibits the appraiser from (among other things):

copying or making derivative works of the programs; electronically transmitting the programs

and/or services from one computer to another over a network, including the Internet; deriving or

attempting to derive the source code, source files or structure of all or any portion of the

programs and/or services by reverse engineering, disassembly, decompilation or any other




                                            Page 8 of 32
    Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 9 of 32 PageID #:251




means; or using the programs and/or services and documentation for the benefit of any entity

other than the independent appraiser.

       36.      Over the next several months, “JA Appraisal” added several users to its unlawful

account with CCC. For example, it added an additional user on or about November 29, 2017,

two additional users on or about February 1, 2018, and two additional users on or about

March 13, 2018, bringing its total users to six. Each time users were added, CCC and “JA

Appraisal” purported to enter into a new independent appraiser license agreement that similarly

prohibited “JA Appraisal” from (among other things): copying or making derivative works of the

programs; electronically transmitting the programs and/or services from one computer to another

over a network, including the Internet; deriving or attempting to derive the source code, source

files, or structure of all or any portion of the programs and/or services by reverse engineering,

disassembly, decompilation or any other means; or using the programs and/or services and

documentation for the benefit of any entity other than the independent appraiser.

       37.      Unbeknownst to CCC at the time, however, “JA Appraisal” was not a legitimate

company and, in fact, never existed.

       38.     There are no public records of a corporate entity named “JA Appraisal” ever

being formed or registered to do business in the states of California or Delaware. There is also

no mention of “JA Appraisal” on Tractable’s website.

       39.     At no time did “JA Appraisal” or the individual purporting to be “Jason Chen”

inform CCC that Tractable was doing business as “JA Appraisal,” as Tractable now claims. Had

CCC been so informed, CCC would have included that information on the independent appraiser

license that it provided to “JA Appraisal.” CCC has many legitimate customers that do business




                                           Page 9 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 10 of 32 PageID #:252




under different names, and it is CCC’s standard practice to include that information on CCC’s

agreements with such customers.

       40.     The individual purporting to be “Jason Chen” never mentioned Tractable because

Tractable did not want CCC to know that “JA Appraisal” did not actually exist, but was merely a

clandestine front for Tractable, which was attempting to gain access to and discern CCC’s

proprietary data, algorithms and other information.

       41.     The individual purporting to be “Jason Chen” publicly identifies himself as “Xing

Xin” in social media and internet marketing media. On information and belief, “Xing Xin” has

used the alias “Jason Chen” only when interacting with CCC.

                         CCC Customers Tell CCC About Tractable

       42.     Tractable is a startup technology company that uses artificial intelligence (“AI”)

for accident and disaster recovery. It has registered offices in California and in London.

According to its website, Tractable uses AI to produce real-time cost estimates of accident repair

based on pictures of vehicle damage, as opposed to through physical inspections done by

independent appraisers that properly license and use CCC ONE.

       43.     In or around April of 2018, one of CCC’s customers informed CCC at an industry

conference that a company called Tractable had represented that it could generate its own vehicle

damage estimate line and import those estimate lines into CCC ONE estimating.

       44.     CCC did not believe Tractable’s purported use of CCC ONE was technologically

possible, particularly since Tractable never obtained a license from CCC to use CCC ONE.

       45.     In or around September of 2018, a second CCC customer also informed CCC that

Tractable created vehicle damage estimates that appeared to be written by CCC ONE and

provided these phony estimates to the insurance carrier.




                                          Page 10 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 11 of 32 PageID #:253




       46.     In or around late October of 2018, yet another CCC customer informed CCC that

it saw a Tractable estimate that appeared to be written by CCC ONE.

       47.     Tractable provided estimates in a way that made the estimate appear as though it

was generated via CCC ONE through, for example, the use of marks that were identical to

CCC’s protected trademarks.

       48.     CCC did not authorize Tractable to use its protected marks.

       49.     CCC’s customers were confused as to whether these estimates originated from

CCC or Tractable. CCC’s customers were also confused as to whether Tractable’s use of CCC’s

marks were authorized by CCC.

       50.     Taken together, the reports from three CCC customers were concerning and, as

such, CCC set out to investigate how Tractable could be communicating estimates via CCC

ONE.

                     CCC Uncovers That “JA Appraisal” Does Not Exist

       51.     Following the two most recent reports from its customers, CCC conducted

searches of its database on or about October 26, 2018 and confirmed that Tractable did not have

a license to use CCC ONE.

       52.     CCC then ran a number of database queries across its entire platform, searching

for, among other things, “Tractable” and “Tract” This query resulted in CCC uncovering

Tractable’s fraud.

       53.     Specifically, CCC discovered:

               a.     Six (6) users registered under the entity “JA Appraisal” that had abnormal

       usernames incorporating the term “Tract” (e.g., “Tract Spec1”);

               b.     An email address from a Tractable domain (“@tractable.ai”) that was used

       to register “JA Appraisal” on CCC ONE;


                                         Page 11 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 12 of 32 PageID #:254




               c.      Numerous cases where names appeared in workfile metadata that were

       later discovered to be Tractable employees;

               d.      A phone number and California address listed on the license agreements

       signed by “JA Appraisal” for “Jason Chen” was associated with the former Head of U.S.

       Business and Product Development at Tractable, Xing Xin;

               e.      The California address “JA Appraisal” listed with CCC is associated with

       a guitar repair shop, not an independent appraiser in the automotive, insurance and

       collision repair industries.

               f.      At least some of “JA Appraisal’s” draft estimates in CCC ONE reference

       “Tractable.”

       54.     CCC further investigated “JA Appraisal” and discovered that there is no such

business registered in California or Delaware.

       55.     CCC concluded that Tractable had fraudulently obtained access to use CCC ONE

under the name “JA Appraisal.”

       56.     Had CCC been aware that “Jason Chen” was an employee of Tractable who was

using “JA Appraisal” as a phony company name to gain access to CCC ONE for purposes other

than legitimate independent appraisal services, CCC would not have provided “Jason Chen” or

“JA Appraisal” with access to CCC ONE.

                Tractable’s Fraudulent And Unauthorized Use Of CCC ONE

       57.     In a typical workflow, when an insurance company uses an independent appraiser

to assess the damage to a vehicle, the insurance company begins the process by issuing an

assignment to the independent appraiser.    The insurer sends the assignment to CCC ONE and

CCC ONE forwards it to the independent appraiser. The appraiser receives the assignment from

CCC ONE and then contacts the owner of the vehicle to arrange an inspection. The independent


                                           Page 12 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 13 of 32 PageID #:255




appraiser then inspects the vehicle, documents the damage, takes photos and prepares ancillary

notes and other supporting administrative information needed to prepare the vehicle damage

estimate. Using this information, the independent appraiser then uses CCC ONE to generate the

estimate. When the estimate is ready to be communicated to the insurance carrier’s claim

system, it is finalized and locked. Locking the estimate prevents further editing and triggers

CCC ONE to send the completed estimate to the carrier. An estimate is not communicated by

CCC ONE to the insurer until it is finalized and locked. An estimate that is not finalized and

locked cannot be transmitted through CCC ONE to an insurer.

       58.     After uncovering Tractable’s scheme, CCC further investigated Tractable’s use of

CCC ONE and discovered that Tractable had not used CCC ONE to generate estimates, as the

independent appraiser license agreement mandates, but instead appeared to be using CCC ONE

to create test files, many of which contained fictitious information, and to generate un-finalized

and unlocked estimates, which had one or more CCC marks, but could be edited.

       59.     Tractable used CCC ONE without authorization to create at least 2303 estimates,

also known as “workfiles.”

       60.     Approximately 1,100 of those workfiles do not contain information or data that is

typically used to generate vehicle damage estimates for legitimate claims. For example, these

workfiles:

               a.      Do not list an insurance company;

               b.      Do not identify an assigned appraiser;

               c.      Do not include a claim number;

               d.      Were written in a much shorter timeframe than typical estimates;




                                           Page 13 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 14 of 32 PageID #:256




               e.     Lack details that would be included in an insurance claim such as

       deductible, policy number, vehicle owner and claimant information;

               f.     Include consumer name files that are populated with test-case numbers,

       such as “F.16,” rather than real names; and/or

               g.     Were never finalized and locked, and thus remained in draft state and were

       not transmitted to an insurer through CCC ONE.

       61.     The other approximately 1,000 workfiles reference an insurance company, a claim

number and vehicle owner information, making them appear to be legitimate estimates

associated with actual claims. They also identify CCC and CCC ONE as the sources of

information contained in the workfiles and use the same formatting and layout as authentic CCC

ONE reports. However, none of these workfiles were ever finalized and locked, so they were

never transmitted through CCC ONE to any insurance company.

       62.     Hundreds of the 2303 workfiles contain photos. A total of approximately 8333

photos are attached to these workfiles. The workfiles were created in 2017 and 2018, but many

of the photos appear to have been taken in 2015. Based on CCC’s experience, a legitimate

appraisal conducted in 2018 would not – and, indeed, could not – use a photo taken in 2015 to

generate a legitimate estimate for use by an insurance company.

       63.     Every vehicle has a vehicle identification number (VIN) that is unique to that

particular vehicle. Typically when a vehicle is damaged, a single claim is generated for that

vehicle, which includes the vehicle’s VIN. In the course of normal business, a single vehicle is

not involved in many, many insurance claims therefore duplication of VINs across workfiles is

rare. However, in the case of Tractable, the duplication of VINs is commonplace:.

       64.     Among the at least 2303 workfiles created by Tractable between 2017 and2018:




                                          Page 14 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 15 of 32 PageID #:257




             a. one VIN was used to generate 16 separate workfiles;

             b. one VIN was used to generate eleven separate workfiles;

             c. one VIN was used to generate ten separate workfiles;

             d. one VIN was used to generate nine separate workfiles;

             e. five VINs were used to generate eight separate workfiles for each VIN;

             f. two VINs were used to generate seven separate workfiles for each VIN;

             g. three VINs were used to generate six separate workfiles for each VIN;

             h. five VINs were used to generate five separate workfiles for each VIN;

             i. eighty-nine VINs were used to generate four separate workfiles for each VIN;

             j. seventy-eight VINs were used to generate three separate workfiles for each VIN;

                and

             k. 239 VINs were used to generate two separate workfiles for each VIN.

       65.      None of these workfiles were ever finalized and locked, and thus none of them

was ever transmitted to any insurance company through CCC ONE.

       66.      On information and belief, Tractable used these workfiles to perform structured

tests of CCC ONE in an attempt to replicate its algorithms and mimic its software logic and/or

database.

       67.      Online chat messages and phone calls between CCC customer service agents and

“JA Appraisal” employees (who CCC now understands were, in fact, Tractable employees at the

time) confirm CCC’s suspicions. Indeed, these chat messages demonstrate that Tractable

employees used fake names to contact CCC and ask questions in an attempt to understand how to

upload estimates into CCC ONE and discover the algorithms behind the platform.




                                          Page 15 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 16 of 32 PageID #:258




         68.       By way of example, on September 17, 2018, a Tractable employee named Evan,

after falsely representing himself as the famous inventor “Dean Kamen” from “JA Appraisers,”

probes a CCC customer service agent about how to import estimates into CCC ONE. CCC

explained that independent appraisers cannot import estimates into CCC ONE:

 Monday, September 17, 2018
         (1:00:06 PM)   (System) said              Before we get started, can we please have your First & Last name?
         (1:00:26 PM)   (System) said              Sorry, we did not get that.
         (1:00:27 PM)   (System) said              Before we get started, can we please have your First & Last name?
         (1:00:28 PM)   (Client) said              Dean Kamen
         (1:00:28 PM)   (System) said              Please tell us your software serial number, if you have one.
         (1:00:48 PM)   (System) said              Sorry, we did not get that.
         (1:00:49 PM)   (System) said              We did not receive your information. Please hold for a representative.
         (1:00:52 PM)   (System) said              We apologize for the delay. All representatives are currently assisting customers.
                                                   There are currently 0 chats ahead of you. Please continue to wait and your chat
                                                   will be handled in the order in which it was received.
         (1:01:22 PM)   (System) said              We appreciate your patience. All representatives are still assisting customers.
                                                   There are currently 0 chats ahead of you. Please continue to hold and your chat
                                                   will be answered in the order in which it was received.
         (1:01:34 PM)   (Agent) Bianca said        Good afternoon, my name is Bianca. May I have your Name,
                                                   email address and your CCC One license number please?
         (1:02:41 PM)   (Client) Dean Kamen said   Hi Bianca, this is Evan from JA Appraisers. My license number is 406980.
36.20    (1:03:17 PM)   (Agent) Bianca said        Thank you, how can I help you today?
         (1:06:02 PM)   (Client) Dean Kamen said   I had a question: I wanted to import EMS estimates to CCC. I followed the steps in
                                                   the documentation (Selected import location in Machine Setttings and ticked the
                                                   box allowing EMS import in Machine Settings). However I can not get CCC to
                                                   import the EMS files I put in the destination to import automatically.
         (1:06:37 PM)   (Client) Dean Kamen said   Are there any other steps that I should follow to enable automatic EMS Estimate
                                                   import?
         (1:07:52 PM)   (Agent) Bianca said        You would need the Repair Workflow Package to use that feature. Let me verify
110.00                                             that is the same with IA
         (1:10:13 PM)   (Client) Dean Kamen said   OK
         (1:10:19 PM)   (Agent) Bianca said        That is correct, Estimating only users cant import EMS Estimates.
6.18                                               You can import an EMS assignment.
         (1:13:11 PM)   (Client) Dean Kamen said   So we have a full IA package, is that correct?
         (1:13:37 PM)   (Client) Dean Kamen said   Also I am an admin user if it helps.

110.04   (1:15:01 PM)   (Agent) Bianca said        Yes, I can check the package
         (1:18:29 PM)   (Agent) Bianca said        Are you trying to import an assignment or estimate?
         (1:22:18 PM)   (Client) Dean Kamen said   I want to do both
         (1:25:31 PM    (Agent) Bianca said        You can import EMS ASSIGNMENTS, but the IA build doesn’t
193.56                                             support EMS ESTIMATES.
         (1:27:52 PM    (Client) Dean Kamen said   OK got it so EMS Estimate import will work only for Repairer and Insurer
                                                   licenses?




                                                     Page 16 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 17 of 32 PageID #:259




15.00    (1:28:07 PM    (Agent) Bianca said        Just repair facility
         (1:30:01 PM    (Client) Dean Kamen said   Alright understood, so what type of files can an insurer import other than.awf and
                                                   EMS Assignment import? Can they use BMS?
43.65    (1:30:44 PM    (Agent) Bianca said        EMS and AWF are the only types
         (1:32:23 PM    (Client) Dean Kamen said   OK, how do I create an EMS assignment with my 1`?
43.33    (1:33:06 PM    (Agent) Bianca said        Assignments are created by the insurance company in the portal.
         (1:38:07 PM    (Client) Dean Kamen said   OK makes sense, so basically I can not send an EMS file to an insurer and they can
                                                   import this file into CCC?
52.33    (1:38:59 PM    (Agent) Bianca said        Correct
         (1:41:06 PM    (Client) Dean Kamen said   oh unless EMS file is an EMS assignment file generated by the insurance company.
         (1:41:11 PM    (Client) Dean Kamen said   ?
28.80    (1:41:35 PM    (Agent) Bianca said        Yes, thats correct
         (1:44:38 PM    (Client) Dean Kamen said   Can a CCC using insurance company assign to an IA that uses Mitchell only?
         (1:44:57 PM    (Client) Dean Kamen said   *assign an estimate to an IA
60.82    (1:45:39 PM    (Agent) Bianca said        Yes, they will upload/download via the portal.
         (1:48:59 PM    (Client) Dean Kamen said   And then is it possible to assign the estimate back to the CCC-using insurer? (Also
                                                   would it be locked or unlocked?)
         (1:50:54 PM    (Agent) Bianca said        The IA wouldnt be able to assign it to the insurance company that uses CCC. But
                                                   insurance companies cant import estimates written in a 3rd party estimating
114.56                                             program
         (2:06:53 PM    (System) said`             Chat session ended
         (2:06:53 PM    (System) said              Chat session ended


         69.       On September 20, 2018, another “JA Appraisal” employee also contacted a CCC

customer service agent to inquire about the inner workings of CCC ONE and about importing

and exporting data. CCC again informed him that independent appraisers cannot import

estimates:

         (1:23:06 PM)     (Agent) Hannah said:               Hello, this is Hannah with CCC Technical Support. How
                                                             can I assist you today?
         (1:25:08 PM)     (Client) Evan Contin said:         Hi Hannah, this is Evan. So I was asking about how to
                                                             import EMS Assignment files in CCC ONE as an IA. What
                                                             steps should I follow?
76.15    (1:26:24 PM)     (Agent) Hannah said:               So you would have to setup an import directory under
                                                             Configure-Machines settings then File Import
         (1:28:41 PM)     (Client) Evan Contin said:         OK got it, so which option should I select: EMS/CIECA files
                                                             or AF Assignment files?
12.10    (1:28:53 PM)     (Agent) Hannah said:               EMS/Cieca Files
         (1:29:34 PM)     (Agent) Hannah said:               Then you will need to know the export path of where the
                                                             assignments are being export too from the program that
                                                             is exporting them. that will be the Import path in CCC




                                                       Page 17 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 18 of 32 PageID #:260




        (1:31:38 PM)   (Client) Evan Contin said:   Alright makes sense. I have an assigned estimate to me.
                                                    How do I export this as EMS Assignment from CCC? Then
                                                    I will try re-importing it back.
34.43   (1:32:12 PM)   (Agent) Hannah said:         You cannot export files from CCC and reimport them. It
                                                    only works EMS assignments from other programs into
                                                    CCC.
        (1:33:06 PM)   (Agent) Hannah said:         So if you had an Assignment in another program you
                                                    would export into CCC. You cannot export from CCC, then
                                                    import into CCC.
        (1:34:10 PM)   (Agent) Hannah said:         To export an Estimate in CCC, you would setup an EMS
                                                    export directory Under File Export in the Machine
                                                    Settings, then in the workfile after the estimate is written
                                                    on the Workfile Tab there is an EMS export button.
        (1:38:38 PM)   (Client) Evan Contin said:   OK. I am not sure when I receive an EMS Assignment I’ll
                                                    have all information needed. Do they contain all the
                                                    information an EMS estimate will contain?
43.55   (1:39:21 PM)   (Agent) Hannah said:         It depends on what information they include on the
                                                    assignment.
        (1:39:48 PM)   (Agent) Hannah said:         Any information can be manually added in CCC to the
                                                    workfile once it is started.
        (1:50:34 PM)   (Client) Evan Contin said:   Do you know if the assignment can include preliminary
                                                    estimate data - like operations and parts?
        (1:50:49 PM)   (Client) Evan Contin said:   *if the EMS assignment
40.17   (1:51:14 PM)   (Agent) Hannah said:         No the assignments are just the basic vehicle owner
                                                    information, insurance information and the vehicle.
        (1:51:36 PM)   (Agent) Hannah said:         The IA build cannot import EMS estimates.
        (1:57:31 PM)   (Client) Evan Contin said:   I see, that’s very helpful. Thanks a lot for your help! Bye!
7.00    (1:57:38 PM)   (Agent) Hannah said:         You’re welcome
        (1:58:05 PM)   (System) said:               Chat session ended
        (1:58:05 PM)   (System) said:               Chat session ended



        70.     Tractable further concealed its true identify from CCC by creating and using

email accounts that were not associated with the “@tractable” domain including

“jaappraisalco@gmail.com” and “maxgenie@live.co.uk.”

        71.     On information and belief, Tractable further concealed its true identity from CCC

by using cloud-based servers and virtual machines with internet-protocol (“IP”) addresses that

could not be traced back to Tractable.


                                               Page 18 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 19 of 32 PageID #:261




       72.     The foregoing chats from September 17, 2018 and September 20, 2018 reflect

Tractable’s efforts to conceal its true identity from CCC, obtain information on how to write its

own vehicle damage estimates, populate estimate lines into CCC ONE and ultimately use the

CCC ONE Platform to communicate Tractable’s estimate to insurers. On information and belief,

Tractable engaged in this conduct in an attempt to generate estimates that appeared to be

generated through CCC ONE. On information and belief, Tractable has attempted to decompose

the CCC ONE platform to construct its own software that mimics or mirrors CCC computations.

Indeed, a job listing for a Tractable Auto Body Estimator, accessed via Tractable’s website on

October 28, 2018, indicates that Tractable requires the job applicant to have working experience

of CCC ONE or another estimating platform.

       73.     On information and belief, Tractable has also copied data from CCC’s database,

such as labor times for repairs.

       74.     Tractable’s need to access CCC’s proprietary data, algorithms and other

information seems to stem from the recent termination of Tractable’s partnership with another

technology company.

       75.     Had CCC been aware of the manner in which CCC ONE and the data and

information associated with CCC ONE were going to be used, CCC would not have provided

“JA Appraisal” or “Jason Chen” with access to CCC ONE.

             CCC Terminates The License That Tractable Fraudulently Obtained

       76.     CCC terminated “JA Appraisal’s” license on October 26, 2018 in an attempt to

prohibit Tractable from further misappropriating CCC’s proprietary data, algorithms and other

information.

       77.     On October 29, 2018, Tractable nevertheless attempted to log in to the CCC ONE

platform. When the log in failed, an employee from Tractable who identified himself as “Jason


                                          Page 19 of 32
      Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 20 of 32 PageID #:262




Chen” of “JA Appraisal” twice called CCC to inquire about why he was unable to log in to the

platform. During one of these phone calls on October 29, 2018, a CCC representative repeatedly

asked “Jason Chen” to provide a callback phone number where he could be later reached by a

CCC representative. See Exhibit 1. “Jason Chen” refused to provide a callback phone number.

Id.

         78.   Legitimate CCC customers are able to provide phone numbers where they may be

reached by CCC representatives.

         79.   Upon further investigation, CCC learned that the phone number from which

“Jason Chen” called, 760-785-8888, is associated with a Google virtual phone service using an

outbound trunk to de-identify the caller.

         80.   CCC has not reactivated “JA Appraisal’s” license.

         81.   Despite termination of the license, on information and belief, CCC ONE

proprietary software and data remains installed on Tractable computers.

         82.   CCC did not know that “JA Appraisal” did not exist when “JA Appraisal”

obtained access to CCC ONE.

         83.    Had CCC been aware of JA Appraisal’s true identity or true intentions, “JA

Appraisal” would not have obtained access to use CCC ONE. Tractable knew this, and in order

to surreptitiously take advantage of the integrated platform of CCC ONE, Tractable gained

access to CCC ONE under the fake name “JA Appraisal” under the customer type “independent

appraiser.”

         84.   As a result of Tractable’s unauthorized use of CCC ONE, CCC has suffered

damages in an amount to be demonstrated at trial.




                                            Page 20 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 21 of 32 PageID #:263




                                          COUNT ONE

                  Computer Fraud And Abuse Act, 18 U.S.C. § 1030, et seq.

       85.     Paragraphs 1-84 are realleged as if fully set forth herein.

       86.     In connection with its provision of estimate creation and delivery services, CCC’s

computers and servers are involved in interstate and foreign commerce and communication and

are protected computers under 18 U.S.C. § 1030(e)(2).

       87.     Tractable knowingly and intentionally accessed CCC’s protected computers

without authorization pursuant to 18 U.S.C. § 1030(a)(2)(C).

       88.     Tractable fraudulently obtained a digital credential to access the CCC ONE

platform by posing as “JA Appraisal.” “JA Appraisal” does not and has never existed.

       89.     By posing as “JA Apprasial,” Tractable used trickery and deceit to circumvent

CCC’s measures to restrict access to the CCC ONE platform.

       90.     Tractable used the illegally-obtained digital credential to obtain information on

CCC’s protected computers through the CCC ONE platform.

       91.     CCC has never authorized Tractable or its employees to use the CCC ONE

platform.

       92.     CCC spent considerable time and expense investigating Tractable’s conduct,

including Tractable’s access to CCC’s database, data, and proprietary information.

       93.     CCC has suffered losses in excess of $5,000 over less than a 1-year period

associated with identifying and ascertaining the extent of Tractable’s unauthorized access and

acquisition of CCC’s proprietary data.

       94.     For its unauthorized access in violation of the Computer Fraud and Abuse Act

committed by Tractable, CCC seeks compensatory damages and injunctive relief or other

equitable relief, as allowed in 18 U.S.C. § 1030(g).


                                           Page 21 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 22 of 32 PageID #:264




                                          COUNT TWO

        Violation Of The Defend Trade Secrets Act Of 2016, 18 U.S.C. § 1836, et seq.

       95.     Paragraphs 1-84 are realleged as if fully set forth herein.

       96.     In connection with its provision of estimate creation of delivery services, the CCC

ONE platform is involved in interstate commerce.

       97.     The software application and components, pricing database, and processes of

CCC ONE are proprietary and confidential. CCC has taken and continues to take reasonable

efforts to keep its proprietary and confidential information secret. CCC protects this confidential

information by, among other things, restricting access to CCC ONE and requiring execution of a

confidentiality and licensing agreement prior to permitting access.

       98.     CCC’s proprietary and confidential information are trade secrets as defined by 18

U.S.C. § 1839(3).

       99.     CCC derives economic value and competitive advantage from such information

not being known or used by its competitors or others.

       100.    CCC has never authorized Tractable or its employees to use the CCC ONE

platform. CCC has never licensed Tractable or its employees to use the CCC ONE platform or

access related information.

       101.    Tractable misappropriated CCC’s trade secrets by knowingly obtaining them by

improper means; namely, Tractable acquired access to CCC ONE by misrepresenting itself as a

fake company that it called “JA Appraisal.”

       102.    On information and belief, Tractable copied confidential data contained in the

CCC ONE database.

       103.    On information and belief, Tractable used and continues to use its unlawful access

to the confidential CCC ONE software application and components, pricing database, and


                                           Page 22 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 23 of 32 PageID #:265




processes in order to manipulate the software to obtain proprietary information that Tractable

was not authorized to receive.

       104.    On information and belief, Tractable has used or is planning to use the trade

secrets that it has obtained from CCC to deliver and sell insurance estimating software.

       105.    CCC has sustained and will continue to sustain damages, and Tractable has been

and will continue to be unjustly enriched, as a direct result of Tractable’s misappropriation of

CCC’s trade secrets.

       106.    Because Tractable’s misappropriation was willful and malicious, CCC is entitled

to exemplary damages under 18 USC § 1863(3)(C).

                                        COUNT THREE

            Violation Of The Illinois Trade Secrets Act Of 2016, 765 ILCS 1065/2

       107.    Paragraphs 1-84 are realleged as if fully set forth herein.

       108.    The software application and components, pricing database and processes of CCC

ONE are proprietary and confidential. CCC has taken and continues to take reasonable efforts to

keep its proprietary and confidential information secret. CCC protects this confidential

information by, among other things, restricting access to CCC ONE and requiring execution of a

confidentiality and licensing agreement prior to permitting access.

       109.    CCC’s proprietary and confidential information are trade secrets as defined by 765

ILCS 1065/2(d).

       110.    CCC derives economic value and competitive advantage from such information

not being known or used by its competitors or others.

       111.    CCC has never authorized Tractable or its employees to use the CCC ONE

platform. CCC has never licensed Tractable or its employees to use the CCC ONE platform or

access related information.


                                           Page 23 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 24 of 32 PageID #:266




       112.    Tractable misappropriated CCC’s trade secrets by knowingly obtaining them by

improper means; namely, Tractable acquired access to CCC ONE by misrepresenting itself as a

fake company that it called “JA Appraisal.”

       113.    On information and belief, Tractable copied confidential data contained in the

CCC ONE database.

       114.    On information and belief, Tractable used and continues to use its unlawful access

to the confidential CCC ONE software application and components, pricing database and

processes in order to manipulate the software to obtain proprietary information that Tractable

was not authorized to receive.

       115.    On information and belief, Tractable has used or is planning to use the trade

secrets that it has obtained to deliver and sell insurance estimating software.

       116.    CCC has sustained and will continue to sustain damages, and Tractable has been

and will continue to be unjustly enriched, as a direct result of Tractable’s misappropriation of

CCC’s trade secrets.

       117.    Because Tractable’s misappropriation was willful and malicious, CCC is entitled

to exemplary damages under 765 ILCS 1065/4(b).

                                          COUNT FOUR

                  Trademark Infringement In Violation Of The Lanham Act
                                    15 U.S.C. § 1114

       118.    Paragraphs 1-84 are realleged as if fully set forth herein.

       119.    CCC owns the CCC® mark, the CCC ONE® mark, the CCC Registrations, and

longstanding common law rights in the CCC® and CCC ONE® Marks. CCC® and CCC ONE®

are valid and protectable trademarks. The CCC® and CCC ONE® Marks are strong and




                                           Page 24 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 25 of 32 PageID #:267




distinctive and designate CCC as the source of all goods and services advertised, marketed, sold

or used in connection with the CCC® and CCC ONE® Marks.

         120.   Tractable does not have authorization, license or permission from CCC to market

and sell any goods or services under the CCC® or CCC ONE® Marks.

         121.   Tractable’s use of the CCC® and CCC ONE® Marks in interstate commerce

constitutes a reproduction, counterfeit, copy or colorable imitation of a registered trademark of

CCC in connection with the sale, offering for sale, distribution or advertising of goods or

services on or in connection with which such use is likely to cause confusion and to deceive

insurers, vehicle repair shops and others into the belief that the vehicle damage estimates

prepared and transmitted by Tractable through the CCC ONE platform are connected to,

approved by or affiliated with CCC.

         122.   Tractable used exact and identical reproductions of the CCC® and CCC ONE®

Marks.

         123.   Tractable used the CCC® and CCC ONE® Marks on vehicle repair estimate forms,

which are the exact same type of form that CCC licenses to valid independent appraisers, who in

turn submit the forms to insurance carriers.

         124.   Tractable used the CCC® and CCC ONE® Marks in the automotive, insurance and

collision repair industries, which are the same industries in which valid CCC ONE licensors do

business.

         125.   The CCC® and CCC ONE® Marks are distinctive from any other marks used in

the automotive, insurance and collision repair industries. CCC customers associate the CCC®

and CCC ONE® Marks with CCC at least because both marks contain the letters “CCC.”




                                          Page 25 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 26 of 32 PageID #:268




         126.   CCC’s customers were confused as to whether estimates provided to them by

Tractable originated from CCC or Tractable. CCC’s customers were also confused as to whether

Tractable’s use of CCC’s marks were authorized by CCC.

         127.   Tractable intended for insurers, vehicle repair shops and others to believe that the

estimates Tractable provided them originated from and were authorized by CCC, even though

Tractable knew they were not.

         128.   As a direct and proximate result of Tractable’s wrongful conduct, CCC has been

and will continue to be, irreparably harmed and injured, and such harm will continue unless

enjoined by this Court.

         129.   Tractable’s actions thus constitute trademark infringement.

         130.   Tractable’s misconduct has been and is knowing, deliberate, malicious and

willful. Pursuant to 15 U.S.C. § 1117(a), Tractable’s willful use of the CCC® and CCC ONE®

marks without excuse or justification makes this an exceptional case, entitling CCC to an award

of treble damages and reasonable attorneys’ fees and costs.

                                           COUNT FIVE

                False Designation Of Origin In Violation Of The Lanham Act
                                      15 U.S.C. § 1125

         131.   Paragraphs 1-84 are realleged as if fully set forth herein.

         132.   CCC owns the CCC® and CCC ONE® Marks, the CCC Registrations, and

longstanding common law rights in the CCC® and CCC ONE® Marks. The CCC® and CCC

ONE® Marks are strong and distinctive and designate CCC as the source of all goods and

services advertised, marketed, sold and used in connection with the CCC® and CCC ONE®

Marks.




                                            Page 26 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 27 of 32 PageID #:269




         133.   Through Tractable’s use of the CCC® and CCC ONE® Marks, Tractable intended

to, and did in fact, confuse, mislead and deceive insurers, vehicle repair shops, and others into

believing, and misrepresented and created the false impressions, that the vehicle damage

estimates prepared and transmitted by Tractable through the CCC ONE system are connected to,

approved by or affiliated with CCC. Tractable’s use of the CCC ONE® mark amounts to a false

representation that CCC is the point of origin of Tractable’s estimate, in violation of the Lanham

Act, 15 U.S.C. § 1125(a).

         134.   As a direct and proximate result of Tractable’s wrongful conduct, CCC has been

and will continue to suffer serious and irreparable damage in the form of lost goodwill and

business reputation.

         135.   Tractable used exact and identical reproductions of the CCC® and CCC ONE®

Marks.

         136.   Tractable used the CCC® and CCC ONE® Marks on vehicle repair estimate forms,

which are the exact same type of form that CCC licenses to valid independent appraisers, who in

turn submit the forms to insurance carriers.

         137.   Tractable used the CCC® and CCC ONE® Marks in the automotive, insurance and

collision repair industries, which are the same industries in which valid CCC ONE licensors do

business.

         138.   The CCC® and CCC ONE® Marks are distinctive from any other marks used in

the automotive, insurance and collision repair industries. CCC customers associate the CCC®

and CCC ONE® Marks with CCC at least because both marks contain the letters “CCC.”




                                           Page 27 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 28 of 32 PageID #:270




         139.   CCC’s customers were confused as to whether estimates provided to them by

Tractable originated from CCC or Tractable. CCC’s customers were also confused as to whether

Tractable’s use of CCC’s marks were authorized by CCC.

         140.   Tractable intended for insurers, vehicle repair shops and others to believe that the

estimates Tractable provided them originated from and were authorized by CCC, even though

Tractable knew they were not.

         141.   Tractable’s actions thus constitute false designation of origin.

         142.   Tractable’s misconduct has been and is knowing, deliberate, malicious and

willful. Pursuant to 15 U.S.C. § 1117(a), Tractable’s willful use of the CCC® and CCC ONE®

Marks without excuse or justification makes this an exceptional case, entitling CCC to an award

of treble damages and reasonable attorneys’ fees and costs.

                                            COUNT SIX

                         Illinois Uniform Deceptive Trade Practices Act
                                          815 ILCS 510

         143.   Paragraphs 1-84 are realleged as if fully set forth herein.The acts and conduct of

Tractable as alleged above in this Complaint constitute unfair competition and deceptive trade

practices under the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS 510.

         144.   For the deceptive trade practices and unfair competition that Tractable has

engaged in, CCC seeks the recovery of Tractable’s profits, compensatory damages, the costs of

this immediate action, reasonable attorneys’ fees, and injunctive relief, as allowed in 815 ILCS

510/3.

                                          COUNT SEVEN

                                       Common Law Fraud

         145.   Paragraphs 1-84 are realleged as if fully set forth herein.



                                            Page 28 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 29 of 32 PageID #:271




        146.   Tractable knowingly made false statements of material fact to CCC when it used a

fake company, “JA Appraisal,” to seek and enter into a license agreement with CCC.

        147.   Tractable misrepresented its identity to CCC as “JA Appraisal.” Tractable also

misrepresented its intended use of CCC ONE as that of an independent appraiser, when that was

not true.

        148.   Tractable misrepresented its identity and its intended use to induce CCC to

provide Tractable access to CCC ONE.

        149.   Tractable intended that CCC rely on Tractable’s misrepresentation of its identity

as “JA Appraisal” and its intended use as an independent appraiser. CCC did rely on Tractable’s

misrepresentations in its decision to provide “JA Appraisal” with access to CCC ONE.

        150.   As a result of Tractable’s intentional misrepresentations, CCC has suffered harm

to its proprietary information, harm to its reputation and goodwill and damages. CCC’s damages

include loss of revenue from lost sales as well as the time and expenses incurred investigating

and mitigating Tractable’s fraudulent conduct.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CCC requests entry of judgment in its favor and against

Tractable. CCC seeks the following measures of relief:

        A.     An injunction ordering Tractable, its employees, officers, agents, co- conspirators,

servants, affiliates, partners, and representatives, and all those in privity or acting in concert with

Tractable, who receive actual notice of the injunction order by personal or other service to:

               1.      Cease all use of the CCC ONE platform for any purpose;

               2.      Cease all use of the CCC® and CCC ONE® Marks in connection with the

        promotion, advertising, offering for sale or sale of any products or services;




                                            Page 29 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 30 of 32 PageID #:272




               3.      Return and/or destroy the database, including all CCC data and any

       material from the CCC ONE platform;

               4.      Never use any false designation of origin, false representation, or false or

       misleading description of fact, that can, or is likely to, lead the consuming public or

       individual members thereof, to believe that any products or services produced, offered,

       promoted, marketed, advertised, provided or sold by Tractable are in any manner

       associated or connected with CCC, or are licensed, approved or authorized in any way by

       CCC;

               5.      Never represent, suggest in any fashion to any third party, or perform any

       act that may give rise to the belief that Tractable, or any of their goods or services, are

       related to, authorized or sponsored by CCC; and

               6.      Never unfairly compete with CCC in any manner whatsoever, or engage in

       any unfair, fraudulent or deceptive business practices that relate in any way to the

       advertising, marketing, offering or providing of goods or services bearing the CCC® or

       CCC ONE® Marks.

       B.      An order, pursuant to 15 U.S.C. § 1116(a), that within thirty (30) days after the

entry and service on Tractable of an injunction, Tractable will file with this Court and serve upon

CCC’s counsel a report in writing and under oath setting forth in detail the manner and form in

which Tractable has complied with the injunction;

       C.      An order pursuant to 15 U.S.C. § 1118 directing Tractable to deliver up and

destroy all infringing products, including, but not limited to, labels, signs, prints, packages,

wrappers, and advertisements;




                                            Page 30 of 32
   Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 31 of 32 PageID #:273




       D.        An order finding that, by the acts complained of above, Tractable has infringed

the CCC Registrations in violation of 15 U.S.C. § 1114;

       E.        An order finding that, by the acts complained of above, Tractable has created a

false designation of origin and false representation of association, in violation of 15 U.S.C.

§ 1125(a);

       F.        Statutory, compensatory and punitive damages, and restitution, in an amount to be

proven at trial, caused by Tractable’s violations of the Computer Fraud and Abuse Act, the

Lanham Act, the Defend Trade Secrets Act, the Illinois Trade Secrets Act, the Illinois Uniform

Deceptive Trade Practices Act, and Illinois common law;

       G.        Attorneys’ fees and costs associated with prosecuting this action;

       H.        A declaration that Tractable is liable for all past and future costs and damages

caused by the actions alleged herein; and

       I.        Such other or additional relief as this Court deems just and proper under the

circumstances.

                                  DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38, CCC hereby demands a jury trial.

Dated: January 10, 2019                            Respectfully submitted,



                                                    /s/ Kathleen P. Lally
                                                   One of the Attorneys for Plaintiff CCC
                                                   Information Services Inc.

                                                   Mark S. Mester
                                                   mark.mester@lw.com
                                                   Terra Reynolds
                                                   terra.reynolds@lw.com
                                                   Kathleen P. Lally
                                                   kathleen.lally@lw.com
                                                   LATHAM & WATKINS LLP


                                            Page 31 of 32
Case: 1:18-cv-07246 Document #: 31 Filed: 01/10/19 Page 32 of 32 PageID #:274




                                      330 North Wabash Avenue, Suite 2800
                                      Chicago, Illinois 60611
                                      Telephone: (312) 876-7700
                                      Facsimile: (312) 993-9767

                                      Adam M. Greenfield
                                      adam.greenfield@lw.com
                                      LATHAM & WATKINS LLP
                                      555 Eleventh Street, NW, Suite 1000
                                      Washington, DC 20004-1304
                                      Telephone: (202) 637-2200
                                      Facsimile (202) 637.2201

                                      Stephen D. O’Donohue
                                      (pro hac vice pending)
                                      stephen.odonohue@lw.com
                                      LATHAM & WATKINS LLP
                                      885 Third Avenue
                                      New York, NY 10022
                                      Telephone: (212) 906-1200
                                      Facsimile: (212) 751-4864




                                Page 32 of 32
